                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN LEACH,
     Plaintiff,
                                                19
          v.                                   ;~~t-,!,Clerk CIVIL ACTION NO. 19-CV-3233
                                By,.c,.--'A++-.._D.ap. Clerk

PPS PHILA PRISON SYST
     Defendant.

                                         MEMORANDUM
                                                                                                       I
PADOVA,J.                                                                      ~P{,2019
          Plaintiff Kevin Leach, who is representing himself (proceeding pro se) brings this civil

action against the Philadelphia Prison System based on the conditions in which he was recently

incarcerated. Leach seeks to proceed informa pauperis. For the following reasons, the Court            I
                                                                                              '
will grant Leach leave to proceed in forma pauperis and dismiss his Complaint without prejudicr

to amendment.

    I.         FACTS

          Leach's Complaint is sparse. The Complaint suggests that Leach was incarcerated withi

the Philadelphia Prison System from May 22, 2019 through July 22, 2019. In the portion of the

form complaint that asks a plaintiff to describe the facts giving rise to his claims, Leach wrote

only "human totature [sic]." (Compl. at 5.) He claims to have suffered "mental illness" and

seeks damages of $100 million. (Id at 6.)

    II.        STANDARD OF REVIEW

           The Court grants Leach leave to proceed in Jorma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a


                                                     1
claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Leach is proceeding prose,

the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).
                                                                                                       '
    III.      DISCUSSION                                                                               I
           ··To state a claim under § 1983, a plaintiff must allege the violation of a right secured b~

the Constitution and laws of the United States, and must show that the alleged deprivation was         t


committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988)~l

 However, the Philadelphia Prison System "is not legal entity but instead is a department of the       I
 City of Philadelphia" and is not a "person" for purposes § 1983. Burgos v. Phi/a. Prison Systet

 760 F. Supp. 2d 502,503 n.l (E.D. Pa. 2011); see also 53 Pa. Cons. Stat. Ann.§ 16257.

           In any event, Leach has not stated a basis for municipal liability. To state a§ 1983 clai

 against a municipality, a plaintiff must allege that the defendant's policies or customs caused th

 alleged constitutional violation. See Monell v. Dep't ofSoc. Servs. ofN.Y., 436 U.S. 658,694          t
 (1978). The plaintiff "must identify [the] custom or policy, and specify what exactly that custoI

 or policy was" to satisfy the pleading standard. McTernan v. City of York, 564 F.3d 636,658 (3

 Cir. 2009). A plaintiff may also state a basis for municipal liability by "alleging failure-to-

 supervise, train, or discipline ... [and alleging facts showing] that said failure amounts to

 deliberate indifference to the constitutional rights of those affected." Forrest v. Parry, No. 16-



                                                      2
4351, 2019 WL 2998601, at *8 (3d Cir. July 10, 2019). "This consists ofa showing as to

whether ( 1) municipal policymakers know that employees will confront a particular situation, (2)

the situation involves a difficult choice or a history of employees mishandling, and (3) the wrong

choice by an employee will frequently cause deprivation of constitutional rights." Id.

         Leach's Complaint is based on one entirely conclusory phrase which indicates his belief

that he was subjected to torture while incarcerated. He has not explained the conditions to whic

he was subjected in a manner that would state a plausible constitutional violation. He also has

not alleged any facts to support a plausible basis for municipal liability based on the conditions

he intends to challenge. In sum, the Complaint fails to state a claim.

   IV.      CONCLUSION

         For the foregoing reasons, the Court will dismiss Leach's Complaint for failure to state a·

claim, pursuant to 28 U .S.C. § 1915(e)(2)(B)(ii). However, Leach will be given an opportunity

to file an amended complaint in the event he can state a plausible claim against an appropriate

defendant based on the conditions of his confinement. An Order follows.




                                                  3
